DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/841,747 filed on April 7, 2020.  Claims 1 to 10 are currently pending with the application.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/07/2020 was filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites determining a first user’s context, monitoring voice exchanges between the first user and other people or digital assistants, and determining that the first user has asked for a word or phrase to be repeated.
The limitation of determining a first user’s context, is a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “receiving information from sensors forming a remote personal-area-network (PAN)”, “creating the database with entries comprising the first user's context and the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The insignificant extra-solution activities identified above, which include the data gathering steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a substitute word or phrases for the word or phrase to be repeated; and creating the database with an entry comprising the substitute word or phrases”, where the determining element is further elaborating on the abstract idea, and the creating element is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general 
Claim 3 is dependent on claim 2 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining that a second user is experiencing a similar context as that of the first user's context; and accessing the database to create a digital-assistant communication to the second user that avoids the word or phrase to be repeated”, where the determining element is further elaborating on the abstract idea, and the accessing element is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer; limiting use of the abstract idea to a database system does not meaningfully limit the claim. Therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining a police officer's context from remote sensors worn by the police officer”, which is equivalent to merely saying “applying it”, and amounts to no more than instructions to implement the abstract idea on a general purpose computer. Therefore, does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 4 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the first user's context comprises an amount of background noise from a microphone used as a remote sensor”, which is merely tying the abstract idea to a field of use, by limiting application of the abstract idea to noise data, and hence, is an attempt to limit the use of the abstract idea to a particular technological environment, which does not amount to significantly more than the abstract idea.

Same rationale applies to claims 6 to 10 since they recite similar limitations.
Claims 1 to 10 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz (U.S. Publication No. 2020/0302913), and further in view of Ravindran et al. (U.S. Publication No. 2016/0284349) hereinafter Ravindran.
	As to claim 1:
	Marcinkiewicz discloses:
A method for creating a database [Paragraph 0057 teaches storing in a database user information, including when the user talks to the electronic device, and when the user makes a request for repeating the information, etc.], the method comprising the steps of: 
determining user context [Paragraph 0055 teaches adaptively adjusting the speech output in consideration of user demands, skills, context, and external factors that may influence listening, understanding, and comprehension by the user, in other words, determining user context and external factors; Paragraph 0063 teaches the situation or the external input may include words spoken by the user, and generation of noise that makes understanding words difficult];
monitoring voice exchanges between the first user and other people or digital assistants [Paragraph 0055 teaches learning how a user listens, understand, and comprehends a conversation between a user and the electronic assistant, therefore, monitoring voice exchanges between the user and the digital assistant]; 
determining that the first user has asked for a word or phrase to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information, therefore, determining that the user has asked for words or phrases to be repeated; Paragraph 0160 teaches when the user asks about some information again, storing related data in the database, hence, determining that the user asks about some information again]; and 
creating the database with entries comprising the first user's context and the word or phrase that was asked to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information; Paragraph 0160 teaches when the user asks about some information again, data about how the user provides some text and which types of words or phrases are requested to be repeated by the user may be stored in the database; Paragraph 0180 teaches receiving user information, including context information from the user terminal, and storing the user information in the database; Paragraph 0159 teaches storing learned information to .
Marcinkiewicz does not appear to expressly disclose receiving information from sensors forming a remote personal-area-network (PAN); determining a first user's context from the remote PAN.
Ravindran discloses:
receiving information from sensors forming a remote personal-area-network (PAN) [Paragraph 0118 teaches networks include wireless personal area networks (WPANs), etc.; Paragraph 0121 teaches devices include a microphone, network, appliances capable of delivering digital information or content, etc.; Paragraph 0130 teaches computing devices may include personal digital assistants, cellular telephones, etc.]; 
determining a first user's context from the remote PAN [Paragraph 0026 teaches environment-sensitive operations, with an environment identification unit that analyze the audio signal such as to determine a signal-to-noise ratio or to identify specific sounds in the audio, including background sounds, and may receive data from sensors that identify additional information, in other words, determining the user’s context from the remote personal area network; Paragraph 0044 teaches determining characteristics from the environment in which the audio data was obtained; Paragraph 0063 teaches obtaining contextual information from the ambient audio sensors].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by receiving information from sensors forming a remote personal-area-network (PAN); determining a first user's context from the remote PAN, as taught by Ravindran [Paragraphs 0026, 0044, 0063, 0118, 0121], because both applications are directed to improvements 

As to claim 6:
	Marcinkiewicz discloses:
An apparatus comprising: logic circuitry configured to:
determine user context [Paragraph 0055 teaches adaptively adjusting the speech output in consideration of user demands, skills, context, and external factors that may influence listening, understanding, and comprehension by the user, in other words, determining user context and external factors; Paragraph 0063 teaches the situation or the external input may include words spoken by the user, and generation of noise that makes understanding words difficult];
monitor voice exchanges between the first user and other people or digital assistants [Paragraph 0055 teaches learning how a user listens, understand, and comprehends a conversation between a user and the electronic assistant, therefore, monitoring voice exchanges between the user and the digital assistant]; 
determine that the first user has asked for a word or phrase to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information, therefore, determining that the user has asked for words or phrases to be repeated; Paragraph 0160 teaches when the user asks about some information again, storing related data in the database, hence, determining that the user asks about some information again]; and 
create the database with entries comprising the first user's context and the word or phrase that was asked to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information; Paragraph 0160 teaches when the user asks about .
Marcinkiewicz does not appear to expressly disclose a Wide-Area-Network (WAN) transceiver configured to receive information from sensors forming a remote personal-area-network (PAN); determining a first user's context from the remote PAN.
Ravindran discloses:
a Wide-Area-Network (WAN) transceiver configured to receive information from sensors forming a remote personal-area-network (PAN) [Paragraph 0118 teaches networks include wireless personal area networks (WPANs), etc.; Paragraph 0121 teaches devices include a microphone, network, appliances capable of delivering digital information or content, etc.; Paragraph 0127 teaches components include receivers, transceivers, antennas, etc.; Paragraph 0130 teaches computing devices may include personal digital assistants, cellular telephones, etc.]; 
determining a first user's context from the remote PAN [Paragraph 0026 teaches environment-sensitive operations, with an environment identification unit that analyze the audio signal such as to determine a signal-to-noise ratio or to identify specific sounds in the audio, including background sounds, and may receive data from sensors that identify additional information, in other words, determining the user’s context from the remote personal area network; Paragraph 0044 teaches determining characteristics from the environment in which the audio data was obtained; Paragraph 0063 teaches obtaining contextual information from the ambient audio sensors].
.

Claims 2, 3, and 7 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz (U.S. Publication No. 2020/0302913), in view of Ravindran et al. (U.S. Publication No. 2016/0284349) hereinafter Ravindran, and further in view of PITSCHEL et al. (U.S. Publication No. 2014/0272821) hereinafter Pitschel.
As to claim 2: 
Marcinkiewicz discloses:
word or phrase to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information; Paragraph 0160 teaches when the user asks about some information again, data about how the user provides some text and which types of words or phrases are requested to be repeated by the user may be stored in the database].
Neither Marcinkiewicz nor Ravindran appears to expressly disclose determining a substitute word or phrases for the word or phrase; and creating the database with an entry comprising the substitute word or phrases.
Pitschel discloses:
determining a substitute word or phrases for the word or phrase [Paragraph 0050 teaches generating a different set of alternative expressions depending on a respective current context associated with the user; Paragraph 0211 teaches generating a different set of alternative expressions based on a respective current context associated with the user]; and 
creating the database with an entry comprising the substitute word or phrases [Paragraph 0028 teaches storing the one or more alternative expressions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by determining a substitute word or phrases for the word or phrase; and creating the database with an entry comprising the substitute word or phrases, as taught by Pitschel [Paragraphs 0028, 0050, 0211], because the applications are directed to improvements in speech recognition systems and digital assistants; determining and storing substitute words and phrases enables to enhance and improve customization of speech based on the user’s current context, and to improve customer assistance by adapting linguistic elements based on current context (See Pitschel Para [0002, 0004]).

As to claim 3: 
Marcinkiewicz discloses:
determining that a second user is experiencing a similar context as that of the first user's context [Paragraph 0159 teaches storing learned information to be used for the speech output rate in the database, including allocating fixed rules according to each text; Paragraph 0161 teaches the information stored in the database may be shared with other users and may include various pieces of additional information; Paragraph 0092 teaches identifying a predetermined specific condition to adjust a speech output]; and 
accessing the database to create a digital-assistant communication to the second user that avoids the word or phrase to be repeated[Paragraph 0161 teaches the information stored in the database may be shared with other users and may include various pieces of additional information, and the information may be used to adjust the output rate of the speech for the user, therefore, creating a digital-assistant communication to the second user; Paragraph 0117 teaches determining at least one word that satisfies a predetermined condition included in the speech output data and adjusting the speech output rate for the at least one word].
Marcinkiewicz does not appear to expressly disclose create a digital-assistant communication that avoids the word or phrase.
Pitschel discloses:
create a digital-assistant communication that avoids the word or phrase [Paragraph 0010 teaches the alternative expressions of the first speech input includes at least a respective alternative expression that replaces at least one word or phrase in the first speech with another word or phrase, in other words, avoiding the word or phrase; Paragraph 0059 teaches providing a first paraphrase of the first speech input; Paragraph 0222 teaches including a change in vocabulary in the paraphrase by the digital assistant based on the user context].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by create a digital-assistant communication that avoids the word or phrase, as taught by Pitschel [Paragraphs 0010, 0059, 0222], because the applications are directed to improvements in speech recognition systems and digital assistants, and Marcinkiewicz teachings of adapting specific phonemes, phrases, or words in the output speech based on user current context, could have been modified with the teachings of Pitschel’s adaptation of the speech’s output; determining substitute words and phrases enables to enhance and improve customization of speech 

As to claim 7: 
Marcinkiewicz discloses:
word or phrase to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information; Paragraph 0160 teaches when the user asks about some information again, data about how the user provides some text and which types of words or phrases are requested to be repeated by the user may be stored in the database].
Neither Marcinkiewicz nor Ravindran appears to expressly disclose determining a substitute word or phrases for the word or phrase; and creating the database with an entry comprising the substitute word or phrases.
Pitschel discloses:
determine a substitute word or phrases for the word or phrase [Paragraph 0050 teaches generating a different set of alternative expressions depending on a respective current context associated with the user; Paragraph 0211 teaches generating a different set of alternative expressions based on a respective current context associated with the user]; and 
create the database with an entry comprising the substitute word or phrases [Paragraph 0028 teaches storing the one or more alternative expressions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by determining a substitute word or phrases for the word or phrase; and creating the database with an entry comprising the substitute word or phrases, as taught by Pitschel [Paragraphs 0028, 0050, 0211], because the applications are directed to improvements in speech 

As to claim 8: 
Marcinkiewicz discloses:
determine that a second user is experiencing a similar context as that of the first user's context [Paragraph 0159 teaches storing learned information to be used for the speech output rate in the database, including allocating fixed rules according to each text; Paragraph 0161 teaches the information stored in the database may be shared with other users and may include various pieces of additional information; Paragraph 0092 teaches identifying a predetermined specific condition to adjust a speech output]; and 
access the database to create a digital-assistant communication to the second user that avoids the word or phrase to be repeated[Paragraph 0161 teaches the information stored in the database may be shared with other users and may include various pieces of additional information, and the information may be used to adjust the output rate of the speech for the user, therefore, creating a digital-assistant communication to the second user; Paragraph 0117 teaches determining at least one word that satisfies a predetermined condition included in the speech output data and adjusting the speech output rate for the at least one word].
Marcinkiewicz does not appear to expressly disclose create a digital-assistant communication that avoids the word or phrase.
Pitschel discloses:
create a digital-assistant communication that avoids the word or phrase [Paragraph 0010 teaches the alternative expressions of the first speech input includes at least a respective alternative expression that replaces at least one word or phrase in the first speech with another word or phrase, in other words, avoiding the word or phrase; Paragraph 0059 teaches providing a first paraphrase of the first speech input; Paragraph 0222 teaches including a change in vocabulary in the paraphrase by the digital assistant based on the user context].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by create a digital-assistant communication that avoids the word or phrase, as taught by Pitschel [Paragraphs 0010, 0059, 0222], because the applications are directed to improvements in speech recognition systems and digital assistants, and Marcinkiewicz teachings of adapting specific phonemes, phrases, or words in the output speech based on user current context, could have been modified with the teachings of Pitschel’s adaptation of the speech’s output; determining substitute words and phrases enables to enhance and improve customization of speech based on the user’s current context, and to improve customer assistance by adapting linguistic elements based on current context (See Pitschel Para [0002, 0004]).

As to claim 9: 
Marcinkiewicz discloses:
the first user's context and the similar context comprises an amount of background noise [Paragraph 0063 teaches adjusting the speech based on a user situation or external input, including generation of noise that makes understanding of words difficult; Paragraph 0158 teaches adjusting output speech based on environment noise level].


	Marcinkiewicz discloses:
An apparatus comprising: 
receive an amount of background noise from a microphone [Paragraph 0158 teaches adjusting output speech based on environment noise level; Paragraph 0114 teaches receiving speech input signal through a microphone]; logic circuitry configured to:
determine a first user's background noise from the microphone [Paragraph 0055 teaches adaptively adjusting the speech output in consideration of user demands, skills, context, and external factors that may influence listening, understanding, and comprehension by the user, in other words, determining user context and external factors; Paragraph 0063 teaches adjusting the speech based on a user situation or external input, including generation of noise that makes understanding of words difficult; Paragraph 0158 teaches adjusting output speech based on environment noise level; Paragraph 0114 teaches receiving speech input signal through a microphone];
monitor voice exchanges between the first user and other people or digital assistants [Paragraph 0055 teaches learning how a user listens, understand, and comprehends a conversation between a user and the electronic assistant, therefore, monitoring voice exchanges between the user and the digital assistant]; 
determine that the first user has asked for a word or phrase to be repeated [Paragraph 0058 teaches storing in a database when the user makes a request for repeating the information, therefore, determining that the user has asked for words or phrases to be repeated; Paragraph 0160 teaches when the user asks about some information again, storing related data in the database, hence, determining that the user asks about some information again]; and 
create a database with entries comprising an amount of first user's background noise and the word or phrase that was asked to be repeated [Paragraph 0058 teaches storing in a ;
determine that a second user is experiencing a similar amount of background noise as that of the first user's background noise [Paragraph 0063 teaches adjusting the speech based on a user situation or external input, including generation of noise that makes understanding of words difficult; Paragraph 0159 teaches storing learned information to be used for the speech output rate in the database, including allocating fixed rules according to each text; Paragraph 0161 teaches the information stored in the database may be shared with other users and may include various pieces of additional information; Paragraph 0092 teaches identifying a predetermined specific condition to adjust a speech output]; and 
access the database to create a digital-assistant communication to the second user that avoids the word or phrase to be repeated [Paragraph 0161 teaches the information stored in the database may be shared with other users and may include various pieces of additional information, and the information may be used to adjust the output rate of the speech for the user, therefore, creating a digital-assistant communication to the second user; Paragraph 0117 teaches determining at least one word that satisfies a predetermined condition included in the speech output data and adjusting the speech output rate for the at least one word].
Marcinkiewicz does not appear to expressly disclose a Wide-Area-Network (WAN) transceiver; determining a substitute word or phrases for the word or phrase; and creating the 
Ravindran discloses:
a Wide-Area-Network (WAN) transceiver [Paragraph 0118 teaches networks include wireless personal area networks (WPANs), etc.; Paragraph 0121 teaches devices include a microphone, network, appliances capable of delivering digital information or content, etc.; Paragraph 0127 teaches components include receivers, transceivers, antennas, etc.; Paragraph 0130 teaches computing devices may include personal digital assistants, cellular telephones, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by incorporating a Wide-Area-Network (WAN) transceiver, as taught by Ravindran [Paragraphs 0118, 0121], because both applications are directed to improvements in speech recognition systems; incorporating a Wide-Area-Network (WAN) transceiver is a simple substitution of one known element for another to obtain predictable results.
Neither Marcinkiewicz nor Ravindran appears to expressly disclose determining a substitute word or phrases for the word or phrase; and creating the database with an entry comprising the substitute word or phrases; create a digital-assistant communication that avoids the word or phrase.
Pitschel discloses:
determine a substitute word or phrases for the word or phrase [Paragraph 0050 teaches generating a different set of alternative expressions depending on a respective current context associated with the user; Paragraph 0211 teaches generating a different set of alternative expressions based on a respective current context associated with the user]; 
create the database with an entry comprising the substitute word or phrases [Paragraph 0028 teaches storing the one or more alternative expressions]; and
create a digital-assistant communication that avoids the word or phrase [Paragraph 0010 teaches the alternative expressions of the first speech input includes at least a respective alternative expression that replaces at least one word or phrase in the first speech with another word or phrase, in other words, avoiding the word or phrase; Paragraph 0059 teaches providing a first paraphrase of the first speech input; Paragraph 0222 teaches including a change in vocabulary in the paraphrase by the digital assistant based on the user context].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by determining a substitute word or phrases for the word or phrase; and creating the database with an entry comprising the substitute word or phrases, create a digital-assistant communication that avoids the word or phrase, as taught by Pitschel [Paragraphs 0028, 0050, 0059, 0211, 0222], because the applications are directed to improvements in speech recognition systems and digital assistants, and Marcinkiewicz teachings of adapting specific phonemes, phrases, or words in the output speech based on user current context, could have been modified with the teachings of Pitschel’s adaptation of the speech’s output; determining and storing substitute words and phrases enables to enhance and improve customization of speech based on the user’s current context, and to improve customer assistance by adapting linguistic elements based on current context (See Pitschel Para [0002, 0004]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Marcinkiewicz (U.S. Publication No. 2020/0302913), in view of Ravindran et al. (U.S. Publication No. 2016/0284349) hereinafter Ravindran, in view of PITSCHEL et al. (U.S. Publication No. 2014/0272821) hereinafter Pitschel, and further in view Speicher et al. (U.S. Publication No. 2019/0174208) hereinafter Speicher.

Marcinkiewicz discloses:
determining user context from remote sensors worn by the user [Paragraph 0055 teaches adaptively adjusting the speech output in consideration of user demands, context, and external factors that may influence listening, understanding, and comprehension by the user, in other words, determining user context and external factors; Paragraph 0063 teaches the situation or the external input may include words spoken by the user, and generation of noise that makes understanding words difficult; Paragraph 0082 teaches acquiring input from the user from input/output unit that may include a sensor; Paragraph 0045 teaches device may include wearable devices; Paragraph 0046 teaches device may include medical devices, sensors, IoT devices, etc.].
Neither Marcinkiewicz nor Ravindran nor Pitschel appear to expressly disclose determining a police officer’s context.
Speicher discloses:
determining a police officer’s context [Paragraph 0079 teaches detecting conditions, and context of the surroundings as detected by sensors from command officials or responders; Paragraph 0104 teaches measuring environmental phenomena through sensors such as noise, wind speed, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Marcinkiewicz, by determining a police officer’s context, as taught by Speicher [Paragraphs 0079, 0104], because the applications are directed to improvements in technology including speech recognition systems; determining a police officer’s context, and in other words, having the ability to apply improvements in speech recognition and personal assistant systems to 

As to claim 5: 
Marcinkiewicz further discloses:
the first user's context comprises an amount of background noise from a microphone used as a remote sensor [Paragraph 0063 teaches adjusting the speech based on a user situation or external input, including generation of noise that makes understanding of words difficult; Paragraph 0158 teaches adjusting output speech based on environment noise level; Paragraph 0114 teaches receiving speech input signal through a microphone].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169